Citation Nr: 1419726	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956; he died in May 1997.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 22007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  

The appellant was scheduled to attend an RO hearing in August 2008; however, she cancelled such request the same month. 

In October 2010, the Board inter alia remanded the claim and the matter is once again before the Board.  

The issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the RO denied a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151. 

2.  The evidence associated with the claims file subsequent to the August 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying a claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2. New and material evidence has been received to reopen a claim of entitlement to DIC under pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358 , 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  Since the appellant filed her claim after that date, she must show some degree of fault, and more specifically, that the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 
In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received as part of the appellant's June 2006 petition to reopen her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death includes treatment records from San Juan VA Medical Center dated from April 1997 until the Veteran's death on May 28, 1997.  The treatment records included an interdisciplinary care plan, which addressed the Veteran's problems, goals, intervention, and date of evaluations.  The records also included a consent form signed by the appellant on behalf of the Veteran.  The treatment records, interdisciplinary care plan, and consent form are new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  



ORDER

New and material evidence has been received, and the appeal to reopen a claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for the death of the Veteran, is granted to that extent only. 


REMAND

Under the VCAA, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  The appellant claims that while the Veteran was being treated at the Veterans Hospital, the doctors suspended his medications, which aggravated his service-connected kidney condition and contributed to his death.  See statement in support of claim dated in December 1998, translated from Spanish to English in May 2005.  The record includes treatment records from San Juan VAMC dated from April 1997 until the Veteran's death on May 28, 1997.  An interdisciplinary care plan, which addressed the Veteran's problems, goals, intervention, and date of evaluations, has been included in the VA treatment records.  The records also included a consent form signed by the appellant on behalf of the Veteran.  The Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably foreseeable resulting from hospital treatment from April to May 1997 at the San Juan VAMC. 

Additionally, the untranslated medical records and statements in the Veteran's VA file should be translated from Spanish to English, specifically including but not limited to, the appellant's informal claim dated June 23, 2006; San Juan VAMC treatment records dated May 27, 1997, a request for administration of anesthesia and for performance of operations and other procedures (consent form) dated May 20, 1997; and the Death Certificate dated May 29, 1997.  

Accordingly, the case is REMANDED for the following action:

1. Translate medical records and statements located throughout the Veteran's claims file from Spanish to English specifically including but not limited to, the appellant's informal claim dated June 23, 2006; San Juan VAMC treatment records dated May 27, 1997 and a request for administration of anesthesia and for performance of operations and other procedures (consent form) dated May 20, 1997; and the Death Certificate dated May 29, 1997.   

2. Thereafter, submit the claims file (hard copy and virtual records) to an appropriate VA physician for a review of the claims file and a medical opinion.  

The reviewing VA examiner is specifically requested to render an opinion in response to each of the following: 

a) Was the Veteran's death proximately caused by hospital care provided by the San Juan VAMC from April through May 1997?  In offering the opinion, please address the appellant's contentions that the doctors suspended the Veteran's medications, which aggravated his service-connected kidney condition and contributed to his death.  Also consider the included interdisciplinary care plan and any treatment that required informed consent. 

NOTE: To establish causation, the evidence must show that the medical treatment resulted in the Veteran's death.  Merely showing that a veteran received treatment and subsequently died does not establish causation.  Medical treatment for a disease does not result in causation unless it did not timely diagnose or properly treat disease or disability and proximately caused the Veteran's death. 

b) If (a) is answered yes, also address the following: 

i. is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment?

NOTE: To establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or without informed consent.

ii. is it at least as likely as not (probability of at least 50 percent) that the proximate cause of death was due to an event not reasonably foreseeable?

NOTE: The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A complete rationale must be provided for all opinions expressed, discussing the relevant facts and medical principles involved.

3.  Readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received, notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


